 



Exhibit 10.1
AMENDMENT NO. 1
TO
THE LIMITED LIABILITY COMPANY AGREEMENT
OF CITYCENTER HOLDINGS, LLC
     This Amendment No.1 (this “Amendment”), dated as of November 15, 2007 (the
“Amendment Effective Date”), to the Limited Liability Company Agreement is
entered into by and between PROJECT CC, LLC, a Nevada limited liability company
(“MGM”) and INFINITY WORLD DEVELOPMENT CORP., a Nevada corporation (“DW”) (MGM
and DW are hereinafter referred to individually as a “Member” and collectively
as the “Members”).
RECITALS
     WHEREAS, MGM and DW entered into that certain Limited Liability Company
Agreement (the “Agreement”), dated August 21, 2007, with respect to the subject
matters set forth therein; and
     WHEREAS, MGM and DW desire to amend the Agreement as set forth in this
Amendment.
     NOW, THEREFORE, in consideration of the above premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
AGREEMENT
Section 1
Defined Terms. Each capitalized term used and not defined herein shall have the
meaning assigned to it in the Agreement (as amended hereby).
Section 2
Amendment to the Agreement. Effective as of the Amendment Effective Date, the
Agreement is hereby amended:
     (A) PREAMBLE

  (i)        by replacing the phrase “a Nevada limited liability company
(“Project LLC”), manage, design, plan,” with the phrase “a Nevada limited
liability company, and to manage, design, plan,” in the second paragraph of the
preamble.     (ii)        by replacing the phrase “desire to enter into this
Agreement.” with the phrase “desire to enter into this Agreement;” in the third
paragraph of the preamble.

1



--------------------------------------------------------------------------------



 



  (iii)        by removing the word “and” immediately after the phrase “the
membership interests in Project Owner to the Company;” in the fourth paragraph
of the preamble.     (iv)        by replacing the phrase “all as more
particularly set forth herein.” with the phrase “all as more particularly set
forth herein;” in the fifth paragraph of the preamble.     (v)        by adding
the paragraph “WHEREAS, the parties entered into the Limited Liability Company
Agreement of CityCenter Holdings, LLC (the “Prior Agreement”) on August 21, 2007
(the “Signing Date”); and” immediately after the fifth paragraph of the
preamble.     (vi)        by adding the paragraph “WHEREAS, the parties desire
to amend and restate the Prior Agreement pursuant to this Agreement.”
immediately after the sixth paragraph of the preamble.

     (B) ARTICLE 1

  (i)        by adding the phrase “, which shall be called CityCenter Holdings,
LLC,” immediately after the phrase “the Members shall form and establish a
limited liability company” in the first sentence of Section 1.1 of the
Agreement.     (ii)        by replacing the term “‘Contribution Agreement’.”
with the term ““Contribution Agreement.”” in the third sentence of Section 1.1
of the Agreement.     (iii)        by replacing the word “subsidiaries” with the
term “Subsidiaries” in the third sentence of Section 1.4 of the Agreement.    
(iv)        by removing the phrase “,or each potential class,” immediately after
the phrase “and operate its business, and own each” in Section 1.10 of the
Agreement.     (v)        by replacing the definitions found in Section 1.11 of
the Agreement with the following list of definitions.

     ““Acceptance Notice” has the meaning set forth in Section 11.6 hereof.
     “Accounted Condo Units” has the meaning set forth in
Section 3.2(b)(v)(4)(O) hereof.
     “Act” has the meaning set forth in the preamble hereof.
     “actual knowledge” has the meaning set forth in Section 10.1 or
Section 10.2, as applicable.
     “Actual Pre-Closing Development Costs” shall mean the actual amount of
aggregate Development Costs paid by MGM and its Affiliates during the period
beginning with the

2



--------------------------------------------------------------------------------



 



inception of the Project and ending on the Closing Date and set forth in the
Post-Closing Statement.
     “Actual Pre-Closing Residential Proceeds” shall mean the actual amount of
(A) cash proceeds received by MGM or its Affiliates, excluding any cash proceeds
returned or refunded, from the sale or a contract to sell any residential units
in the Project Components since the inception of the Project to the Closing Date
less (B) the Sales Expenses related to such condominium units.
     “Actual Pre-Opening Costs” shall mean the actual amount of aggregate
pre-opening and start-up expenses paid by MGM and its Affiliates during the
period beginning with the inception of the Project and ending on the Closing
Date and set forth in the Updated Pre-Closing Statement.
     “Actual Residential Sales” has the meaning set forth in
Section 3.2(b)(v)(4)(I) hereof.
     “Additional Agreements” shall mean the Development Management Agreement,
the Operations Management Agreement, and the Ancillary Agreements.
     “Adjusted Capital Account Deficit” has the meaning set forth in Section 5.6
hereof.
     “Affiliate” means a person which directly, or indirectly through one or
more intermediaries, controls, is controlled by or is under common control with
the person specified; provided, however, that a Member, as such, shall not be
deemed to be an Affiliate of the other Member. For the purpose of this
definition, “control” (including, with correlative meanings, the terms
“controls,” “controlling,” “controlled by” and “under common control with”), as
used with respect to any Person, shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.
     “Agreement” has the meaning set forth in the first paragraph of this
Agreement.
     “Allocation Statement” has the meaning set forth in Section 3.8(a)(i)
hereof.
     “Alternate” has the meaning set forth in Section 9.1(b) hereof.
     “Alternative CVA Distribution” has the meaning set forth in
Section 3.2(b)(v)(3) hereof.
     “Ancillary Agreement” shall mean an agreement between MGM or its Affiliate
and the Company providing for a grant of a lease, easement, or permission to use
or occupy any real, personal or intellectual property, including, but not
limited to, such matters described in Exhibit B hereto.
     “Annual Budget” means, at any time, the annual budget for the day-to-day
operations of a Project Component most recently Approved by the Board of
Directors in accordance with the terms of this Agreement.

3



--------------------------------------------------------------------------------



 



     “Anticipated Pre-Financing Construction Costs” has the meaning set forth in
Section 3.2(b)(iv) hereof.
     “Appraisal Notice” has the meaning set forth in Section 13.5(a) hereof.
     “Appraised Value” has the meaning set forth in Section 13.5(a) hereof.
     “Approval” or “Approved” shall mean, with the respect to the Board of
Directors, the approval by (i) majority of all of the Representatives on the
Board of Directors entitled to vote on the matter, (ii) as long as MGM or its
Affiliate is a Member, at least one Representative designated by MGM, and
(iii) as long as DW or its Affiliate is a Member, at least one Representative
designated by DW.
     “Approved Counsel” means (i) Lionel Sawyer & Collins, (ii) Snell & Wilmer,
L.L.P., (iii) Brownstein Hyatt Farber Schreck, and (iv) any other attorney duly
licensed in the State of Nevada that has been Approved by the Board of Directors
or by all Members in writing.
     “Base Initial Contingent Value Adjustment” has the meaning set forth in
Section 3.2(b)(v)(4)(B).
     “Base Profit Interest” has the meaning set forth in Section 3.4(b)(i)(1)
hereof.
     “Board of Directors” has the meaning set forth in Section 9.1 hereof.
     “Business Day” means each day other than a Saturday, Sunday or any day
observed by the Federal, State of Nevada or local government in Las Vegas,
Nevada as a legal holiday.
     “Business Plan” means, at any time, the Initial Business Plan or any
subsequent Business Plan for the Project, prepared by the Managing Member and
Approved by the Board of Directors in accordance with Sections 7.9 and 9.3
hereof, as such Business Plan(s) may be, from time to time, amended, modified or
supplemented in accordance with the terms and provisions of this Agreement.
     “Capital Account” has the meaning set forth in Section 3.6 hereof.
     “Capital Contribution” shall mean Initial Capital Contribution or
Subsequent Capital Contribution.
     “Casino CO Delay Adjustment” has the meaning set forth in
Section 3.2(b)(v)(4)(D) hereof.
     “Casino Opening Date” has the meaning set forth in Section 4.2 hereof.
     “Closing Date” means the date on which the Initial Capital Contributions
are made pursuant to Section 3.2, which Closing Date shall not be later than
March 31, 2008, provided however, that if approvals that are a condition
precedent to either Member’s obligation to make its Initial Capital Contribution
have not been obtained as of March 31, 2008 and the parties are

4



--------------------------------------------------------------------------------



 



using diligent efforts to obtain such approvals, then the Closing Date shall be
extended to June 30, 2008.
     “Code” means the Internal Revenue Code of 1986 (or successor thereto), as
amended from time to time.
     “Company” has the meaning set forth in Section 1.1.
     “Company Accountants” means Deloitte & Touche, LLP.
     “Company Minimum Gain” shall have the meaning as set forth in Regulations
Sections 1.704-2(b)(2) and 1.704-2(d).
     “Condition” means the DW Conditions Precedent and the MGM Conditions
Precedent.
     “Conditional Transfer Price” shall mean, with respect to the Units to be
Transferred pursuant to Section 4.2(c), 100% of the Appraised Value of such
Units.
     “Construction Budget” means, at any time, the budget for the acquisition,
development and construction of the entire Project prepared by, or on behalf of,
the Managing Member and Approved by the Board of Directors, setting forth in
detail, by category and line item, all Development Costs, as such budget shall
be amended from time to time in accordance with this Agreement. The Construction
Budget shall incorporate costs incurred in connection with the Project since
inception of the Project by MGM and its Affiliates. Without limiting the
foregoing, the Construction Budget shall allocate and separate all Development
Costs among the various Project Components so that the Construction Budget sets
forth a maximum amount of Development Costs for each Project Component and the
sum of the aggregate budgeted Development Costs for each Project Component will
equal the aggregate amount of the Construction Budget. The initial Construction
Budget for the Project has been approved by the Members as of the Signing Date.
All future Construction Budgets, including any amendments, modifications and/or
supplements thereof and thereto, will be in the same form as the Construction
Budget. A summary of the Construction Budget is set forth on Exhibit J.
     “Construction Budget Adjustment” has the meaning set forth in
Section 3.2(b)(v)(4)(C) hereof.
     “Contingent Value Adjustment Distribution” has the meaning set forth in
Section 3.2(b)(v)(4)(R) hereof.
     “County” means Clark County, Nevada.
     “CPI” means the Consumer Price Index for All Urban Consumers published by
the Bureau of Labor Statistics of the United States Department of Labor, Los
Angeles-Anaheim-Riverside, All Items (1982-84 = 100), or any successor index
thereto, as such successor index may be appropriately adjusted to establish
substantial equivalence with the CPI, or if the CPI ceases to be published and
there is no successor thereto, such other index as shall be Approved by the
Board of Directors.

5



--------------------------------------------------------------------------------



 



     “Current Owners” means Bellagio, LLC, Treasure Island Corp., April Cook
Companies, Restaurant Ventures of Nevada, Project CC, LLC, Boardwalk Casino,
LLC, and Victoria Partners, a Limited Partnership collectively constituting the
owners of legal title to the Project as of the date prior to the date of this
Agreement.
     “Deductible” has the meaning set forth in Section 13.3(a)(ii) hereof.
     “Default Interest Rate” means Prime Rate plus five percent (5%).
     “Defaulting Member” has the meaning set forth in Section 13.1 hereof.
     “Delinquent Member” has the meaning set forth in Section 3.4 hereof.
     “Development Agreement” shall mean that certain Development Agreement,
recorded with Clark County Recorders Office on May 23, 2006 as document number
20030523-0005103, by and among the County of Clark and Project CC, LLC D/B/A
Project CityCenter, Bellagio, LLC, The April Cook Companies, Treasure Island
Corp., Restaurant Ventures of Nevada, Inc., Victoria Partners, a Limited
Partnership and Boardwalk Casino, Inc.
     “Development Costs” means, without duplication, all of the following fees,
costs and expenses incurred or to be paid in connection with the Project:
(i) all hard construction costs to construct and complete the entire Project in
accordance with the Plans, (ii) whether incurred before or after completion of
any particular Project Component, any costs of fit out of such Project Component
(which shall include, without limitation, any free rent, tenant improvements or
other tenant concessions), (iii) soft costs directly related to the construction
of the Project (such as architect’s fees), incurred since inception of the
Project, (iv) other soft costs not directly related to hard construction costs
of the Project (such as real estate taxes and insurance premiums), in each case,
whether paid or unpaid, and (v) all fees, costs and expenses incurred to acquire
the Project Assets (excluding the initial Capital Contribution of DW pursuant to
this Agreement).
     “Development Management Agreement” shall mean the agreement or term sheet
between MGM or its Affiliate and the Company, as approved by the Members,
providing for the management by MGM or its Affiliate of the designing, planning,
development, construction, sales and marketing of the Project, in either case,
in the form attached hereto as Exhibit D.
     “Development Manager” shall have the meaning ascribed to it in the
Development Management Agreement.
     “Disposing Member” has the meaning set forth in Section 11.6 hereof.
     “Disposition Notice” has the meaning set forth in Section 11.6 hereof.
     “Distributable Cash” has the meaning set forth in Section 6.3 hereof.
     “DPA” means the Exon-Florio Amendment at Section 721 of the Defense
Production Act of 1950.

6



--------------------------------------------------------------------------------



 



     “Dubai World Restricted Affiliates” has the meaning set forth in
Section 15.21(b).
     “DW” has the meaning set forth in the first paragraph of this Agreement.
     “DW Conditions Precedent” has the meaning set forth in Section 3.2(b)(ii)
hereof.
     “DW Delay Days” has the meaning set forth in Section 3.2(b)(v)(4)(M)
hereof.
     “DW Gaming Approval” has the meaning set forth in Section 4.2(b) hereof.
     “DW Indemnitee” has the meaning set forth in Section 13.3(a)(i) of this
Agreement.
     “DW Tax Liability” has the meaning set forth in Section 4.10(a) hereof.
     “Early Purchase Procedure” has the meaning set forth in Section 4.2(a)(ii)
hereof.
     “Encumbrance” means any monetary mortgage, pledge, Lien, charge,
hypothecation, security interest, or other monetary encumbrances of any nature
whatsoever.
     “Escalation” has the meaning set forth in Section 9.3(c) hereof.
     “Event of Bankruptcy” has the meaning set forth in Section 13.1 hereof.
     “Event of Default” has the meaning set forth in Section 13.1 hereof.
     “Excluded Delay Days” has the meaning set forth in Section 3.2(b)(v)(4)(K)
hereof.
     “Financing” means debt financing, which may be unsecured or collateralized
by one or more liens on the Project Assets or any portion thereof (including
purchase money financing collateralized by furniture, furnishings, fixtures,
machinery or equipment), to be obtained by the Company from one or more
commercial banks or other lenders (including vendors or the Members) for the
purpose of funding the Project.
     “Financing Documents” means all agreements between the Company and any
applicable lender evidencing any Financing.
     “Fiscal Year” has the meaning set forth in Section 7.5 hereof.
     “Force Majeure” shall mean war, terrorism, explosion, bombing, revolution,
riots, civil commotion, strikes, lockout, inability to obtain labour or
materials, fire, flood, storm, earthquake, hurricanes, tornado, drought, tidal
waves, settlement of dredged areas or other acts or elements, accident,
government restrictions or appropriation or other causes, whether like or unlike
the foregoing, beyond the Development Manager’s control.
     “Force Majeure Delay Days” has the meaning set forth in
Section 3.2(b)(v)(4)(L) hereof.
     “Gaming” means to deal, operate, carry on, conduct, maintain or expose for
play any game as defined in applicable Gaming Laws, or to operate an
inter-casino linked system.

7



--------------------------------------------------------------------------------



 



     “Gaming Approvals” means with respect to any action by a particular Person,
any consent, finding of suitability, license, approval or other authorization
required for such action by such Person from a Gaming Authority or under Gaming
Laws.
     “Gaming Authority” means those national, state, local and other
governmental, regulatory and administrative authorities, agencies, boards and
officials responsible for or regulating gaming or gaming activities in any
jurisdiction and, within the State of Nevada, specifically, the Nevada Gaming
Commission, the Nevada State Gaming Control Board, and the Clark County Liquor
and Gaming Licensing Board.
     “Gaming Components” means all Project Components in which Gaming will take
place.
     “Gaming Laws” means those laws pursuant to which any Gaming Authority
possesses regulatory, licensing or permit authority over gaming within any
jurisdiction and, within the State of Nevada, specifically, the Nevada Gaming
Control Act, as codified in NRS Chapters 462 – 466, and the regulations of the
Nevada Gaming Commission promulgated thereunder, and the Clark County Code.
     “Gross Asset Value” has the meaning set forth in Section 3.8 hereof.
     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.
     “Impasse” has the meaning set forth in Section 9.3(c) hereof.
     “Impasse Election Date” has the meaning set forth in Section 9.3(d) hereof.
     “Indemnification Purchase Notice” has the meaning set forth in
Section 13.3(a)(iii) hereof.
     “Indemnified Party” and “Indemnified Parties” have the meaning set forth in
Section 2.5(a) hereof.
     “Indemnifying Party” has the meaning set forth in Section 2.5(c) hereof.
     “Individual Adjusted Profit Interest Addition” has the meaning set forth in
Section 3.4(b)(i)(2) hereof.
     “Individual Adjusted Profit Interest Subtraction” has the meaning set forth
in Section 3.4(b)(i)(4) hereof.
     “Individual Base Profit Interest Addition” has the meaning set forth in
Section 3.4(b)(i)(3) hereof.
     “Individual Base Profit Interest Subtraction” has the meaning set forth in
Section 3.4(b)(i)(5) hereof.
     “Initial Adjustment Date” has the meaning set forth in Section 3.2(b)(v)(1)
hereof.

8



--------------------------------------------------------------------------------



 



     “Initial Business Plan” has the meaning ascribed to such term in
Section 7.9(a), as such Initial Business Plan may be, from time to time,
amended, modified or supplemented in accordance with the terms and provisions of
this Agreement. As of the date hereof, the Members have each approved the
Initial Business Plan.
     “Initial Capital Contribution” has the meaning set forth in Section 3.2
hereof.
     “Initial Contingent Value Adjustment” has the meaning set forth in
Section 3.2(b)(v) hereof.
     “Initial Contingent Value Adjustment Distribution” has the meaning set
forth in Section 3.2(b)(v)(4)(A) hereof.
     “Initial Pre-Closing Development Cost Estimate” shall mean the amount set
forth on Exhibit I and is the estimated aggregate Development Costs paid by MGM
and its Affiliates during the period beginning with the inception of the Project
and ending on the Closing Date.
     “Initial Pre-Closing Residential Proceeds Estimate” shall mean the amount
set forth on Exhibit I and is the estimated amount of (A) the actual cash
proceeds received by MGM or its Affiliates, excluding any cash proceeds returned
or refunded, from the sale or a contract to sell any residential units in the
Project Components since the inception of the Project to the Closing Date less
(B) the Sales Expenses related to such condominium units.
     “Initial Pre-Opening Cost Adjustment” has the meaning set forth in
Section 3.2(b)(iii)(2)(B) hereof.
     “Initial Pre-Opening Cost Estimate” shall mean the amount set forth on
Exhibit I and is the estimated aggregate pre-opening and start-up expenses paid
by MGM and its Affiliates during the period beginning with the inception of the
Project and ending on the Closing Date.
     “Interest” means, with respect to a Member, the percentage ownership
interest in the Company represented by the Units owned by such Member.
     “Lease Agreement” has the meaning set forth in Section 4.2(b) hereof.
     “Lending Member” has the meaning set forth in Section 3.4 hereof.
     “Lien” or “Liens” means any mortgage, pledge, security interest,
encumbrance, lien or charge of any kind (including, without limitation, any
conditional sale or other title retention agreement or lease in the nature
thereof).
     “Liability Limitation Option” has the meaning set forth in
Section 13.3(a)(iii) hereof.
     “License Breach” has the meaning set forth in Section 13.1(d) hereof.
     “Loss” means any loss, liability, claim, damage, expense (including
reasonable attorneys’ fees), whether or not involving a third party claim and
without taking into account any related insurance payments.

9



--------------------------------------------------------------------------------



 



     “Major Contract” means any contract under which the Company would be
required to make payments or incur liabilities in excess of $50.0 million.
     “Major Decision” has the meaning set forth in Section 9.3(a).
     “Major Lease” means any lease agreement under which the Company would be
required to make payments, receive payments, or incur liabilities, in each case,
in excess of $50.0 million.
     “Managing Member” means MGM or its successor as Managing Member.
     “Material Competitor” means the entities identified in Exhibit H.
     “Member” and “Members” has the meaning set forth in the first paragraph of
this Agreement.
     “Member Nonrecourse Debt” has the meaning set forth in Regulations
Section 1.704-2(b)(4).
     “Member Nonrecourse Debt Minimum Gain” means an amount, with respect to
each Member Nonrecourse Debt, equal to the Company Minimum Gain that would
result if such Member Nonrecourse Debt were treated as a Nonrecourse Liability,
determined in accordance with Regulations Section 1.704-2(i)(3).
     “Member Nonrecourse Deductions” has the meaning set forth in Regulations
Sections 1.704-2(i)(1) and 1.704-2(i)(2).
     “MGM” has the meaning set forth in the first paragraph of this Agreement.
     “MGM Additional Contribution” has the meaning set forth in Section 4.10(a)
hereof.
     “MGM Conditions Precedent” has the meaning set forth in Section 3.2(a)(ii)
hereof.
     “MGM Indemnitee” has the meaning set forth in Section 13.4 of this
Agreement.
     “MGM MIRAGE” means MGM MIRAGE, a Delaware corporation.
     “MGM MIRAGE Purchase Note” has the meaning set forth in Section 4.2(a)(ii)
hereof.
     “MGM MIRAGE Restricted Affiliates” has the meaning set forth in
Section 15.21(a).
     “Net Development Costs” has the meaning set forth in
Section 3.2(b)(v)(4)(H) hereof.
     “Net Qualified Residential Sale Proceeds” has the meaning set forth in
Section 3.2(b)(v)(4)(Q) hereof.
     “Net Residential Proceeds” shall mean the actual amount of (A) cash
proceeds received by the Company or its Affiliates from the sale of any
residential units in the Project Components less (B) the Sales Expenses related
to such residential units.

10



--------------------------------------------------------------------------------



 



     “Non-Defaulting Member” shall mean a Member who is not a Defaulting Member.
     “Non-Delinquent Member” has the meaning set forth in Section 3.4 hereof.
     “Non-Disposing Member” has the meaning set forth in Section 11.6 hereof.
     “Offer Notice” has the meaning set forth in Section 11.6 hereof.
     “Offer Period” has the meaning set forth in Section 11.6 hereof.
     “Offered Units” has the meaning set forth in Section 11.6 hereof.
     “Operations Management Agreement” shall mean the agreement or term sheet
between MGM or its Affiliate and the Company, as approved by the Members,
providing for management of all operations of the Project by MGM or its
Affiliate in the form attached hereto as Exhibit E.
     “Operations Manager” shall have the meaning ascribed to it in the
Operations Management Agreement.
     “Party” or “Parties” means MGM, DW, individually or collectively, as
appropriate, and their respective successors and assigns.
     “Passive Member” has the meaning set forth in Section 11.4 hereof.
     “Permitted Liens” means (a) Liens existing on the Signing Date and
disclosed to DW either (i) in written correspondence delivered to DW on or prior
to the Signing Date, or (ii) in Nevada Title Company report dated September 6,
2006, No. 05-12-0916-MME and Nevada Title Company report dated July 3, 2006,
No. 06-07-0488-DTL, (b) Liens on the any property to secure all or part of the
cost of improvements or construction thereon, (c) Liens resulting from Liens to
any governmental entity, including, but not limited to, pollution control or
industrial revenue bond financing, (d) Liens required by any contract or statute
in order to perform any contract or subcontract made with or at the request of a
governmental entity, (e) mechanic’s materialmen’s carrier’s or other like Liens
arising in the ordinary course of business, (f) Liens consisting of zoning or
planning restrictions, easements, rights of way, encroachments, conflicts,
discrepancies, overlapping of improvements, protrusions, permits and other
restrictions or limitations on the use of real property or irregularities in
title thereto which do not materially detract from the value of, or impair the
use of, such property in the operation of its business, (g) Liens that are de
minimis in nature or amount, (h) Liens for current taxes, assessments, fees,
levies and similar charges imposed by any federal, state or local taxing
authority, including, without limitation, interest, penalties and additions
thereto, and (i) security interests granted by a Delinquent Member pursuant to
Section 3.4(a)(v) hereof.
     “Permitted Transfer” has the meaning set forth in Section 11.2 of this
Agreement.
     “Permitted Transferee” means, (i) in the case of MGM: any person or entity,
one hundred percent (100%) of the voting stock or beneficial ownership of which
is owned directly or indirectly, including through subsidiaries, by MGM MIRAGE,
and (ii) in the case of DW:

11



--------------------------------------------------------------------------------



 



any person or entity, one hundred percent (100%) of the voting stock or
beneficial ownership of which is owned directly or indirectly, including through
subsidiaries, by DW.
     “Person” means any natural person, corporation, limited liability company,
firm, partnership, joint venture, association, joint-stock company, trust,
unincorporated organization, governmental or quasi-governmental entity or other
entity of similar nature.
     “Plans” means, at any time, the plans and specifications for the
construction of the Project, together with all additions, modifications,
supplements, addenda, and change orders thereto and thereof, in each event
Approved by the Board of Directors in accordance with Section 7.9 and 9.3
hereof.
     “Post-Closing Adjustment Amount” has the meaning set forth in
Section 3.2(b)(iii)(4)(D) hereof.
     “Post-Closing Development Cost Adjustment” has the meaning set forth in
Section 3.2(b)(iii)(4)(A) hereof.
     “Post-Closing Residential Proceeds Adjustment” has the meaning set forth in
Section 3.2(b)(iii)(4)(C) hereof.
     “Post-Closing Statement” has the meaning set forth in
Section 3.2(b)(iii)(3) hereof.
     “Pre-Closing Adjustment Amount” has the meaning set forth in
Section 3.2(b)(iii)(2)(D) hereof.
     “Pre-Closing Development Cost Adjustment” has the meaning set forth in
Section 3.2(b)(iii)(2)(A) hereof.
     “Pre-Closing Residential Proceeds Adjustment” has the meaning set forth in
Section 3.2(b)(iii)(2)(B) hereof.
     “Pre-Financing Reserve” has the meaning set forth in Section 3.2(b)(iv)
hereof.
     “People Mover” has the meaning set forth in Section 4.9 hereof.
     “Prime Rate” means the “U.S. prime rate” published in the “Money Rates” or
equivalent section of the Western Edition of The Wall Street Journal, provided
that if a “prime rate” range is published by The Wall Street Journal, then the
highest rate of that range will be used, or if The Wall Street Journal ceases
publishing a prime rate or a prime rate range, then the Managing Member will
select a prime rate, a prime rate range or another substitute interest rate
index that is based upon comparable information.
     “Profit Interest” has the meaning set forth in Section 3.4(b)(i) hereof.
     “Profits” has the meaning set forth in Section 5.1 hereof.

12



--------------------------------------------------------------------------------



 



     “Project” means the development known as CityCenter located in the County
of Clark, State of Nevada, which is to consist of the Project Components.
     “Project Assets” means all real, personal and intangible property related
to or used in connection with any business, operation, enterprise or development
that is the Project, but excluding all real, personal and intangible property
related to or used in connection with any business, operation, enterprise or
development that is not the Project. A description of a portion of the property
comprising the Project Assets is set forth in Exhibit C.
     “Project Components” means the elements of the Project described on
Exhibit A attached hereto.
     “Project Owner” has the meaning set forth in the Preamble.
     “Projected Construction Budget Cost” has the meaning set forth in
Section 3.2(b)(v)(4)(E) hereof.
     “Projected Net Construction Budget” has the meaning set forth in
Section 3.2(b)(v)(4)(F) hereof.
     “Projected Pre-Opening Costs” has the meaning set forth in
Section 3.2(b)(v)(4)(S) hereof.
     “Projected Residential Sales” has the meaning set forth in
Section 3.2(b)(v)(4)(G) hereof.
     “Qualified Condo Units” has the meaning set forth in
Section 3.2(b)(v)(4)(P) hereof.
     “Quarterly Payment Notice” has the meaning set forth in
Section 3.2(b)(v)(2) hereof.
     “Regulations” means the Treasury Regulations promulgated under the Code.
     “Regulatory Allocations” has the meaning set forth in Section 5.5 hereof.
     “Representative” has the meaning set forth in Section 9.1 hereof.
     “Reserve Distribution” has the meaning set forth in Section 3.2(b)(iv)
hereof.
     “Sales Expenses” with respect to any residential units within the Project
Components, shall mean the sales commission and marketing expense related to the
sale of such unit.
     “Scope Change Cost” has the meaning set forth in Section 3.2(b)(v)(4)(J)
hereof.
     “Scope Delay Days” has the meaning set forth in Section 3.2(b)(v)(4)(N)
hereof.
     “Selling Member” has the meaning set forth in Section 11.8(a) hereof.
     “Signing Date” has the meaning set forth in the Recitals.

13



--------------------------------------------------------------------------------



 



     “Subsequent Capital Contribution” has the meaning set forth in Section 3.3
hereof.
     “Subsidiary” has the meaning set forth in Section 1.10 hereof.
     “Tag-Along Notice” has the meaning set forth in Section 11.8(b) hereof.
     “Tagging Member” has the meaning set forth in Section 11.8(b) hereof.
     “Tax Matters Partner” has the meaning set forth in Section 7.4 hereof.
     “Title Policy” has the meaning set forth in Section 3.2(b) hereof.
     “Transfer” means, with respect to a Unit, to directly or indirectly sell,
assign, transfer, give, donate, pledge, hypothecate, deposit, alienate,
bequeath, devise or otherwise dispose of or encumber such Unit. Notwithstanding
the foregoing definition of Transfer, the following are not considered
Transfers:
     (a) the transfer of interests (in one or more transactions) of an entity
that owns, directly or indirectly, any Units if: (A) the value of the Units
held, directly or indirectly, by such entity does not exceed 50% of the fair
market value of the total assets of such entity; and (B) the transferor
continues to consolidate with the entity for financial reporting purposes; and
     (b) an offering of securities by, or a change of control of, MGM MIRAGE.
     “Transfer Breach” has the meaning set forth in Section 13.1(a) hereof.
     “Transferee” means a Person to whom a Transfer is made.
     “True Proceeds” has the meaning set forth in Section 4.10(a) hereof.
     “Unauthorized Action” has the meaning set forth in Section 9.1 hereof.
     “Unit” has the meaning set forth in Section 3.1 hereof.
     “Unreturned Investment” for a Member at any given time shall mean the
aggregate amount of such Member’s Capital Contribution made up to that time less
the aggregate amount of distributions made to such Member by the Company up to
that time.
     “Updated Pre-Closing Development Cost Estimate” shall mean the update of
the estimated aggregate Development Costs paid by MGM and its Affiliates during
the period beginning with the inception of the Project and ending on the Closing
Date and set forth in the Updated Pre-Closing Statement.
     “Updated Pre-Closing Residential Proceeds Estimate” shall mean the update
of the estimated amount of (A) the actual cash proceeds received by MGM or its
Affiliates, excluding any cash proceeds returned or refunded, from the sale or a
contract to sell any residential units in the Project Components since the
inception of the Project to the Closing Date less (B) the Sales Expenses related
to such condominium units.

14



--------------------------------------------------------------------------------



 



     “Updated Pre-Closing Statement” has the meaning set forth in
Section 3.2(b)(iii)(1) hereof.
     “Updated Pre-Opening Cost Estimate” shall mean the update of the estimated
aggregate pre-opening and start-up expenses paid by MGM and its Affiliates
during the period beginning with the inception of the Project and ending on the
Closing Date and set forth in the Updated Pre-Closing Statement.”
     (C) ARTICLE 2

  (i)        by replacing the phrase “Members on behalf of the Company
(collectively, the “Indemnified Parties”) with the phrase “Members on behalf of
the Company (each, an “Indemnified Party” and collectively, the “Indemnified
Parties”)” in Section 2.5(a) of the Agreement.

     (D) ARTICLE 3

  (i)        by replacing the phrase “insuring fee simple title or leasehold, as
applicable, to all real property of the Project” with the phrase “insuring fee
simple or leasehold title, as applicable, to all real property of the Project”
in Section 3.2(b)(ii)(7) of the Agreement.     (ii)        by replacing the
phrase “showing the location of all buildings, easements, encroachments and the
property lines;” with the phrase “showing the location of all buildings,
easements, encroachments and property lines;” in Section 3.2(b)(ii)(8) of the
Agreement.     (iii)        by replacing the phrase “all real property of the
Project Assets” with the phrase “all real property comprising the Project
Assets” in Section 3.2(b)(ii)(11) of the Agreement.     (iv)        by replacing
the phrase “Initial Cash Distribution” with the phrase “initial distribution
described in Section 6.1” in the third sentence of Section 3.2(b)(iv) of the
Agreement.     (v)        by replacing Section 3.2(b)(v) of the Agreement with
the following:

               “(v) Contingent Value Adjustment.
                    (1) Promptly following the date of determination of the
actual Development Costs (the “Initial Adjustment Date”), DW shall make an
additional Capital Contribution, and the Company shall distribute to MGM
(“Initial Contingent Value Adjustment Distribution”), in such amount of
immediately available cash equal to fifty percent (50%) of the Initial
Contingent Value Adjustment.”
                    (2) To the extent that the Initial Contingent Value
Adjustment Distribution is less than one hundred million dollars ($100,000,000)
and the Company actually

15



--------------------------------------------------------------------------------



 



receives Net Qualified Residential Sales Proceeds after the Initial Adjustment
Date, the Company shall (i) if the Base Initial Contingent Value Adjustment is
less than zero, first retain the Net Qualified Residential Sale Proceeds up to
the amount by which the Base Initial Contingent Value Adjustment is less than
zero, and (ii) then, subject to Section 3.2(b)(v)(3) hereof, distribute to MGM
no later than ten (10) Business Days following the delivery of the applicable
Quarterly Payment Notice (as defined below) all of the Net Qualified Residential
Sale Proceeds in excess of the Net Qualified Residential Sale Proceeds retained
by the Company pursuant to Section 3.2(b)(v)(2)(i), if any, received during the
corresponding calendar quarter. In the event that Net Qualified Residential Sale
Proceeds are distributable to MGM under this Section 3.2(b)(v) hereof during any
calendar quarter, the Managing Member shall deliver to each Member a report
setting forth the calculation of the Net Qualified Residential Sale Proceeds
payable to MGM for such quarter no later than fifteen (15) days following the
end of such calendar quarter (a “Quarterly Payment Notice”).
                    (3) (A) In the event that Net Qualified Residential Sale
Proceeds are distributable to MGM during any calendar quarter under
Section 3.2(b)(v)(2) above, DW may elect to make an additional Capital
Contribution, and the Company shall distribute to MGM in lieu of distribution to
MGM of the Net Qualified Residential Sale Proceeds otherwise required to be
distributed to MGM pursuant to Section 3.2(v)(2) hereof for such calendar
quarter, each in such amount of immediately available cash equal to fifty
percent (50%) of the Net Qualified Residential Sale Proceeds received by the
Company during such calendar quarter (the “Alternative CVA Distribution”);
provided, however, that, such election shall be deemed made by DW only if DW
provides a written notice of such election to the Managing Member no later than
ten (10) Business Days following the delivery of the applicable Quarterly
Payment Notice and makes such additional Capital Contribution no later than five
(5) Business Days following the delivery of such Notice from DW.
                         (B) Notwithstanding anything in this Agreement to the
contrary, the distributions to MGM in respect of the sum of (i) the Initial
Contingent Value Adjustment Distribution, (ii) fifty percent (50%) of the
aggregate Net Qualified Residential Sale Proceeds actually distributed to MGM by
the Company pursuant to Section 3.2(b)(v)(2) hereof, and (iii) the Alternative
CVA Distribution actually distributed to MGM pursuant to Section 3.2(b)(v)(3)(A)
hereof, shall not exceed one hundred million dollars ($100,000,000). The initial
Gross Asset Value of MGM’s Initial Capital Contribution shall be increased by
(i) two hundred percent (200%) of the Initial Contingent Value Adjustment
Distribution, (ii) one hundred percent (100%) of the Net Qualified Residential
Sale Proceeds actually distributed to MGM pursuant to Section 3.2(b)(v)(2)
hereof, and (iii) two hundred percent (200%) of the Alternative CVA Distribution
actually distributed to MGM pursuant to Section 3.2(b)(v)(3)(A) hereof.
                    (4) For the purposes of this Agreement,
                              (A) “Accounted Condo Units” shall mean residential
units, in each case, within the Project Components, sold or subject to an
executed purchase agreement on or prior to the Initial Adjustment Date,
                              (B) “Actual Pre-Opening Costs” shall mean the
actual aggregate pre-opening and start-up expenses to be paid during the period
beginning with the

16



--------------------------------------------------------------------------------



 



inception of the Project and ending on the date of the opening of the Project,
provided, however the definition of “Actual Pre-Opening Costs” set forth in this
Section 3.2(b)(v)(4)(T) shall only apply to such term as used in
Sections 3.2(b)(iii) and 3.2(b)(v),
                              (C) “Actual Residential Sales” shall mean (A) the
aggregate sales price, whether paid or payable, from Accounted Condo Units less
(B) the Sales Expenses related to such condominium units,
                              (D) “Base Initial Contingent Value Adjustment”
shall mean such amount equal to two hundred million dollars ($200,000,000) less
the Construction Budget Adjustment less the Casino CO Delay Adjustment.
                              (E) “Casino CO Delay Adjustment” shall mean the
amount equal to the multiple of (A) one million dollars ($1,000,000) and (B) the
greater of (1) zero and (2) the number equal to (x) the number of days, if any,
after December 31, 2009 on which the temporary certificate of occupancy is filed
for the Cesar Pelli-designed resort casino within the Project less (y) the
Excluded Delay Days,
                              (F) “Construction Budget Adjustment” shall mean
the amount, if any, by which the Net Development Costs exceeds the Projected Net
Construction Budget,
                              (G) “Contingent Value Adjustment Distribution”
shall mean the sum of the Initial Contingent Value Adjustment Distribution, all
Net Qualified Residential Sale Proceeds actually distributed to MGM pursuant to
Section 3.2(b)(v)(2) herof, and all Alternative CVA Distribution actually
distributed to MGM pursuant to Section 3.2(b)(v)(3)(A) hereof,
                              (H) “DW Delay Days” shall mean the number of days
that the construction or development of the Cesar Pelli-designed resort casino
within the Project was delayed as a result of (A) the Representatives of DW
failing to approve or consider proposals, to the extent that approval of such
proposals is reasonably necessary for the development or construction of such
resort casino and to the extent that such proposals are subject to approval by
the Board of Directors or (B) a breach by DW of the Agreement,
                              (I) “Excluded Delay Days” shall mean the sum of
the Force Majeure Delay Days, the DW Delay days and the Scope Delay Days,
                              (J) “Force Majeure Delay Days” shall mean the
number of days that the construction or development of the Cesar Pelli-designed
resort casino within the Project was delayed as a result of Force Majeure,
                              (K) “Initial Contingent Value Adjustment” shall
mean an amount equal to the greater of (A) Zero Dollars ($0.00) and (B) the Base
Initial Contingent Value Adjustment,

17



--------------------------------------------------------------------------------



 



                              (L) “Net Development Costs” shall mean the actual
Development Costs plus Actual Pre-Opening Costs less Actual Residential Sales
less Scope Change Cost,
                              (M) “Net Qualified Residential Sale Proceeds”
shall mean the sales price for sale of Qualified Condo Units less the Sales
Expenses related to such Qualified Condo Units,
                              (N) “Projected Construction Budget Cost” shall
mean the amount indicated in Exhibit I and as set forth in the Construction
Budget provided to DW prior to the Signing Date and agreed to by the Members
upon the Signing Date,
                              (O) “Projected Net Construction Budget” shall mean
the Projected Construction Budget Cost plus the Projected Pre-Opening Costs less
the Projected Residential Sales, and agreed to by the Members upon the Signing
Date,
                              (P) “Projected Pre-Opening Costs” shall mean the
amount indicated in Exhibit I and is the estimated aggregate pre-opening and
start-up expenses to be paid during the period beginning with the inception of
the Project and ending on the date of the opening of the Project,
                              (Q) “Projected Residential Sales” shall mean the
amount indicated in Exhibit I and is the aggregate sales proceeds estimated from
the projected sale of all of the residential units within the Project Components
since the beginning of the inception of the Project less aggregate Sales
Expenses as agreed to by the Members upon the Signing Date,
                              (R) “Qualified Condo Units” shall mean all
residential units, other than Accounted Condo Units, within the Project
Components,
                              (S) “Scope Change Cost” shall mean the Development
Cost resulting from any change in the scope of the Project approved by the Board
of Directors,
                              (T) “Scope Delay Days” shall mean the number of
days that the construction or development of the Cesar Pelli-designed resort
casino within the Project was delayed as a result of a scope change in the
Project approved by the Board of Directors,

  (vi)   by replacing the phrase “(the “Lending Member”, whether one or more)”
with the phrase “(the “Lending Member,” whether one or more)” in Section 3.4(a)
of the Agreement.     (vii)   by replacing the phrase “(the “Non-Delinquent
Member”, whether one or more)” with the phrase “(the “Non-Delinquent Member,”
whether one or more)” in Section 3.4(b) of the Agreement.     (viii)   by
replacing the second sentence of Section 3.4(b)(i) of the Agreement with the
sentence: “The resulting Profit Interest of the Non-Delinquent Member

18



--------------------------------------------------------------------------------



 



      shall be the number of percentage points (rounded to the nearest one
hundredth of a percentage point) determined in accordance with the following
formula:“     (ix)        by replacing the last sentence of Section 3.4(b)(i) of
the Agreement with the sentence: “The initial “Profit Interest” of MGM and DW
immediately following the Closing Date shall each be 50%. The Company shall not
issue Units to any Member solely to reflect any increase in any Member’s Profit
Interest, and a Member’s Interest shall not be deemed to increase or decrease
solely as a result of an increase or decrease in the Member’s Profit Interest.”
    (x)        by replacing the word “a” with the word “an” in the third
sentence of Section 3.8(a)(i) of the Agreement.     (xi)        by adding the
phrase “Profit Interests or” immediately after the phrase “the acquisition of
additional” in Section 3.8(a)(ii)(i) of the Agreement.     (xii)        by
replacing the term “Section 1.704 1(b)(2)(ii)(g)” with the term
“Section 1.704-1(b)(2)(ii)(g)” in Section 3.8(a)(ii)(iii) of the Agreement.    
(xiii)        by replacing the term “Section 1.704 1(b)(2)(ii)(g)” with the term
“Section 1.704-1(b)(2)(ii)(g)” in Section 3.8(a)(iv) of the Agreement.     (xiv)
       by replacing the term “Depreciation” with the word “depreciation” in
Section 3.8(a)(v) of the Agreement.     (xv)        by replacing the term
“Section 1.704 1(b)(2)(ii)(g)” with the term “Section 1.704-1(b)(2)(ii)(g)” in
Section 3.8(c) of the Agreement.

     (E) ARTICLE 4

  (i)        by adding the word “be” immediately after the phrase “The terms of
such Lease Agreement shall” in the second sentence of Section 4.2(b) of the
Agreement.     (ii)        by replacing the term “Section 4.2I” with the term
“Section 4.2(c)(ii)” in the second sentence of Section 4.2(c)(ii) of the
Agreement.     (iii)        by replacing the section heading “Development
Agreement:” with the section heading “Development Agreement.” in Section 4.6 of
the Agreement.     (iv)        by removing the phrase “and which will not be
included in determining Development Costs” immediately following the phrase
“which will not be included in the Construction Budget” in Section 4.9 of the
Agreement.     (v)        by renumbering the subsections “(a)”, “(b)” and “(c)”
in Section 4.10 of the Agreement.

19



--------------------------------------------------------------------------------



 



  (vi)        by replacing the phrase “the Condo Sales” with the phrase “sales
of residential units, in each case, within the Project Components” in the first
sentence of Section 4.10 of the Agreement.     (vii)        by adding the phrase
“in the amount” immediately after the phrase “the distribution of the MGM
Additional Contribution” in third sentence of Section 4.10(c) of the Agreement.

     (F) ARTICLE 5

  (i)        by replacing the term “Section 1.704 1(b)(2)(ii)(d)(4)” with the
term “Section 1.704-1(b)(2)(ii)(d)(4)” in the first sentence of Section 5.3 of
the Agreement.     (ii)        by replacing the phrase “Section 1.704 2(g)(1)
and 1.704 2(i)(5)” with the phrase “Section 1.704-2(g)(1) and 1.704-2(i)(5)” in
Section 5.6(a)(i) of the Agreement.     (iii)        by replacing the term
“Section 1.704 1(b)(2)(ii)(d) with the term “Section 1.704-1(b)(2)(ii)(d)” in
Section 5.6(a)(ii) of the Agreement.     (iv)        by replacing the term
“Section 1.704 1(b)(2)(ii)(d) with the term “Section 1.704-1(b)(2)(ii)(d)” in
the second paragraph of Section 5.6(a)(ii) of the Agreement.     (v)   by
replacing the section heading “Section 704I Tax Allocations.” with the section
heading “Section 704(c) Tax Allocations.” in Section 5.7 of the Agreement.    
(vi)        by replacing the term “Code Section 704I” with the term “Code
Section 704(c)” in the first sentence of Section 5.7 of the Agreement.     (vii)
       by replacing the term “Regulations Section 1.706-1I(2)(ii)” with the term
“Regulations Section 1.706-1(c)(2)(ii)” in the first sentence of Section 5.8 of
the Agreement.     (viii)        by replacing the phrase “for the term
“Partnership”,” with the phrase “for the term “Partnership,”” in Section 5.9 of
the Agreement.

     (G) ARTICLE 6

  (i)        by replacing the phrase “interest payments on the Construction
Financing and other Company indebtedness” with the phrase “interest payments on
the Financing of the construction of the Project and other Company indebtedness”
in Section 6.3(i) of the Agreement     (ii)        by revising Section 6.4 of
the Agreement to read as follows:

20



--------------------------------------------------------------------------------



 



     “Distribution of Distributable Cash. Distributable Cash with respect to the
Company for each fiscal quarter shall be distributed:
          (a) First, to the extent that (i) the Members made Subsequent Capital
Contribution to fund Development Costs, (ii) the Net Qualified Residential Sale
Proceeds required to be distributed to MGM under Section 3.2(b)(v)(2) for the
applicable fiscal quarter have been distributed to MGM, and (iii) such
distribution will not result in a default or a breach of any Financing Document,
to the Members, pro rata in proportion to their respective Profit Interests
until each Member has received distribution pursuant to this Section 6.4(a) in
an amount equal to the amount of such Subsequent Capital Contribution made by
such Member;
          (b) Then, in accordance with the Business Plan or as Approved by the
Board of Directors, in the following order of priority:
(A) first, to the Members to repay amounts, if any, lent by them to the Company,
to the extent permissible, including any payments made by such Member to any
lender in connection with any liability assumed on behalf of the Company, any
such payments to be made on a pro rata basis according to the then outstanding
balances of such loans or payments on account of credit enhancements, with such
payments applied first against accrued interest; and
(B) the balance, if any, to the Members, pro rata in proportion to their
respective Profit Interests.”
     (H) ARTICLE 7

  (i)        by replacing the word “‘tax matters partner’” with the term “‘Tax
Matters Partner’” in the first sentence of Section 7.4 of the Agreement.    
(ii)        by replacing the phrase “‘Initial Business Plan’.” with the phrase
“‘Initial Business Plan.’” in the second sentence of Section 7.9 of the
Agreement.     (iii)        by replacing the term “‘Board of Directions’” with
the term “‘Board of Directors’” in the last sentence of Section 7.9 of the
Agreement.

     (I) ARTICLE 8

  (i)        by replacing the section heading “Intellectual property.” with the
section heading “Intellectual Property.” in Section 8.2 of the Agreement.

     (J) ARTICLE 9

  (i)        by adding the words “of Directors” immediately following the phrase
“Either Member may call a meeting of the Board” in the second sentence of
Section 9.1(c) of the Agreement.     (ii)        by adding a semicolon to the
end of Section 9.3(a)(xix).

21



--------------------------------------------------------------------------------



 



     (K) ARTICLE 10

  (i)        by adding the word “Capital” immediately after the phrase “or
otherwise encumber the Initial” in Section 10.1(q) of the Agreement.     (ii)  
     by adding the word “Capital” immediately after the phrase “”including any
equity interest of an entity that would be included in the Initial”, in Section
10.1(q) of the Agreement.     (iii)        by removing the word “and”
immediately after the phrase “any of its Affiliates respecting the Project;” in
Section 10.1(v) of the Agreement.     (iv)        by replacing the period with a
semicolon at the end of Section 10.1(w).     (v)        by replacing the phrase
“by any applicable labor union.” with the phrase “by any applicable labor union;
and” in Section 10.1(x) of the Agreement.     (vi)        by removing the
section heading “Section 10.3” in Article 10 of the Agreement.     (vii)  
     by removing the phrase “which representations and warranties,” immediately
after the phrase “DW hereby represents and warrants,” in the second paragraph of
Section 10.2 of the Agreement.     (viii)        by replacing the word “The”
with the word “the” in Section 10.2(b) of the Agreement.     (ix)        by
removing the word “and” immediately after the phrase “of this Agreement as to
DW;” in Section 10.2(f) of the Agreement.     (x)        by replacing the period
with a semicolon at the end of Section 10.2(g) of the Agreement.     (xi)  
     by replacing the period with a semicolon at the end of Section 10.2(i) of
the Agreement.     (xii)        by replacing section heading “Section 10.4” with
section heading “Section 10.3” in Article 10 of the Agreement.

     (L) ARTICLE 11

  (i)        by replacing the term “Transferor” with the word “transferor” in
the third sentence of Section 11.5 of the Agreement.

     (M) ARTICLE 13

  (i)        by replacing the term “Non Defaulting Member” with the term
“Non-Defaulting Member” in Section 13.2(a) of the Agreement.     (ii)        by
replacing the phrase “Sections 4.2(c)(ii) or 13.5” with the phrase
“Section 4.2(c)(ii) or Section 13.5” in Section 13.2(b) of the Agreement.

22



--------------------------------------------------------------------------------



 



  (iii)        by adding the term “Business Days” immediately after the phrase
“Within fifteen (15) in the third sentence of Section 13.3(a)(iii) of the
Agreement.     (iv)        by replacing the term “Non Defaulting Member” with
the term “Non-Defaulting Member” in the first sentence of Section 13.5(a) of the
Agreement.     (v)        by replacing the term “Party” with the term “Member”
in the second sentence of Section 13.5(a) of the Agreement.     (vi)        by
replacing the term “non defaulting Member” with the term “Non-Defaulting Member
in the ninth sentence of Section 13.5(a) of the Agreement.     (vii)        by
replacing the term “non defaulting Member” with the term “Non-Defaulting Member
in the twelfth sentence of Section 13.5(a) of the Agreement.

     (N) ARTICLE 15

  (i)        by replacing the term “Infinity” with the term “DW” in the first
sentence of Section 15.21(b) of the Agreement.     (ii)        by revising
Section 15.22 of the Agreement to read as follows:

     WAIVER OF TRIAL BY JURY. THE MEMBERS TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION, CAUSE OF ACTION,
OR PROCEEDING ARISING UNDER OR WITH RESPECT TO THIS AGREEMENT, OR IN ANY WAY
CONNECTED WITH, OR RELATED TO, OR INCIDENTAL TO, THE DEALINGS OF THE MEMBERS
HERETO WITH RESPECT TO THIS AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND
IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE.
     (O) EXHIBITS

  (i)        by increasing the size of the heading numbers from 10 point font to
12 point font in Exhibit C to the Agreement.     (ii)        by revising
Exhibit G to the Agreement to read as follows:

“Representatives Appointed by MGM:

-   J. Terrence Lanni   -   James J. Murren   -   Robert H. Baldwin

23



--------------------------------------------------------------------------------



 



Representatives Appointed by DW:

-   Chris O’Donnell   -   Kar Tung Quek   -   Lai Boon Yu”

     (P) TABLE OF CONTENTS

  (i)   by adding a table of contents immediately following Exhibit J to the
Agreement. The table of contents shall read as follows:

         
“ARTICLE 1 THE COMPANY
    2    
Section 1.1 Organization
    2  
Section 1.2 Name
    2  
Section 1.3 Place of Business
    2  
Section 1.4 Business of the Company
    2  
Section 1.5 Purposes Limited
    2  
Section 1.6 No Payments of Individual Obligations
    2  
Section 1.7 Statutory Compliance
    2  
Section 1.8 Title to Property
    3  
Section 1.9 Duration
    3  
Section 1.10 Conduct of Business Through Single Purpose Entities
    3  
Section 1.11 Definitions
    3    
ARTICLE 2 THE MEMBERS
    16    
Section 2.1 Identification
    16  
Section 2.2 Services of Members
    16  
Section 2.3 Reimbursement and Fees
    16  
Section 2.4 Transactions with Affiliates
    16  
Section 2.5 Liability of the Members; Indemnification
    16    
ARTICLE 3 CAPITAL CONTRIBUTIONS; LOANS; CAPITAL ACCOUNTS
    18    
Section 3.1 Issuance of Units
    18  
Section 3.2 Initial Capital Contributions by the Members
    18  
Section 3.3 No Further Capital Contributions
    25  
Section 3.4 Failure to Make a Capital Contribution
    25  
Section 3.5 Additional Remedies for Failure to Make a Capital Contribution
    29  
Section 3.6 Capital Accounts
    29  
Section 3.7 Return of Capital
    30  
Section 3.8 Gross Asset Value
    31    
ARTICLE 4 COVENANTS
    32    
Section 4.1 Financing
    32  
Section 4.2 Licensing
    32  

24



--------------------------------------------------------------------------------



 



         
Section 4.3 Maintenance of the Project
    35  
Section 4.4 Ancillary Agreements
    36  
Section 4.5 FAA Determination Letters
    36  
Section 4.6 Development Agreement
    36  
Section 4.7 HSR Act
    36  
Section 4.8 DW Notification Obligation
    36  
Section 4.9 People Mover Construction Obligation
    36  
Section 4.10 Income Tax on Condominiums
    37  
Section 4.11 Closing Date Balance Sheet
    37    
ARTICLE 5 ALLOCATION OF PROFITS AND LOSSES
    38    
Section 5.1 Allocation of Profits and Losses
    38  
Section 5.2 Minimum Gain Chargeback Allocation Provisions
    38  
Section 5.3 Qualified Income Offset
    39  
Section 5.4 Nonrecourse Deductions
    39  
Section 5.5 Curative Allocations
    39  
Section 5.6 Limitation on Losses
    40  
Section 5.7 Section 704 Tax Allocations
    40  
Section 5.8 Allocations Between Transferor and Transferee
    41  
Section 5.9 Regulations Interpretation
    41    
ARTICLE 6 NON LIQUIDATING DISTRIBUTIONS
    41    
Section 6.1 Initial Distribution
    41  
Section 6.2 Tax Distribution
    41  
Section 6.3 Distributable Cash
    42  
Section 6.4 Distribution of Distributable Cash
    42    
ARTICLE 7 ACCOUNTING AND RECORDS; CAPITAL BUDGETS
    42    
Section 7.1 Books and Records
    42  
Section 7.2 Reports
    43  
Section 7.3 Tax Returns
    44  
Section 7.4 Tax Matters Partner
    44  
Section 7.5 Fiscal Year
    44  
Section 7.6 Bank Accounts
    44  
Section 7.7 Tax Elections
    45  
Section 7.8 [Reserved.]
    45  
Section 7.9 Business Plan and Budgets
    45  
Section 7.10 Ownership Ledger
    47    
ARTICLE 8 CONFIDENTIALITY; INTELLECTUAL PROPERTY
    47    
Section 8.1 Confidential Treatment of Information
    47  
Section 8.2 Intellectual Property
    48    
ARTICLE 9 MANAGEMENT
    48    
Section 9.1 General
    48  
Section 9.2 Management by Managing Member
    50  
Section 9.3 Exclusive Powers of the Board of Directors
    50  

25



--------------------------------------------------------------------------------



 



         
Section 9.4 Replacement of Managing Member
    53    
ARTICLE 10 REPRESENTATIONS AND WARRANTIES
    53    
Section 10.1 MGM
    53  
Section 10.2 DW
    57  
Section 10.3 Brokers
    58    
ARTICLE 11 TRANSFER OF UNITS
    59    
Section 11.1 Restrictions on Transfers
    59  
Section 11.2 Permitted Transfers
    59  
Section 11.3 Conditions to Transfers
    59  
Section 11.4 Prohibited Transfers
    60  
Section 11.5 Distributions and Allocations in Respect of Transferred Units
    61  
Section 11.6 Right of First Offer
    62  
Section 11.7 Indirect Transfers
    62  
Section 11.8 Tag-Along Rights
    63    
ARTICLE 12 GAMING LAWS
    63    
Section 12.1 Qualifications
    63    
ARTICLE 13 EVENTS OF DEFAULT
    64    
Section 13.1 Events of Default
    64  
Section 13.2 Remedies upon Default
    65  
Section 13.3 Indemnification
    65  
Section 13.4 Indemnification by DW
    66  
Section 13.5 Buy Out on Default
    66    
ARTICLE 14 DISSOLUTION AND LIQUIDATION
    67    
Section 14.1 Events of Dissolution
    67  
Section 14.2 Members’ Consent to Continue Business
    68  
Section 14.3 Dissolution and Liquidation
    68  
Section 14.4 Notice of Dissolution
    69    
ARTICLE 15 MISCELLANEOUS PROVISIONS
    69    
Section 15.1 Waiver of Partition and Covenant Not to Withdraw
    69  
Section 15.2 Additional Agreements
    70  
Section 15.3 Notices
    70  
Section 15.4 Amendments
    72  
Section 15.5 Successors and Assigns
    72  
Section 15.6 Time
    72  
Section 15.7 Severability
    72  
Section 15.8 Counterparts
    72  
Section 15.9 Attorneys’ Fees
    72  
Section 15.10 Entire Agreement
    73  
Section 15.11 Further Assurances
    73  
Section 15.12 Headings; Interpretation
    73  
Section 15.13 Exhibits
    73  

26



--------------------------------------------------------------------------------



 



         
Section 15.14 Approvals and Consents
    73  
Section 15.15 Estoppels
    73  
Section 15.16 Compliance with Laws and Contractual Obligations
    73  
Section 15.17 Remedies Cumulative
    74  
Section 15.18 Waiver
    74  
Section 15.19 Governing Law and Choice of Forum
    74  
Section 15.20 Survival of Indemnification Obligations
    74  
Section 15.21 Limited Liability
    74  
Section 15.22 WAIVER OF TRIAL BY JURY
    75  

LIST OF EXHIBITS
Exhibit A            Project Components
Exhibit B            Ancillary Agreements
Exhibit C            Partial Description of Project Assets
Exhibit D            Development Management Agreement
Exhibit E            Operations Management Agreement
Exhibit F            Gross Asset Value/Initial Capital Contributions
Exhibit G            Representatives to the Board of Directors
Exhibit H            Material Competitors
Exhibit I            Initial Estimates and Projections
Exhibit J            Construction Budget Summary”
Section 3
     Effect of Amendment. Except as expressly set forth herein, this Amendment
shall not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of the parties under the Agreement.
This Amendment shall apply and be effective only with respect to the provisions
of the Agreement specifically referred to herein. On and after the Amendment
Effective Date, each reference in the Agreement to “this Agreement”,
“hereunder”, “hereof”, “herein” or words of like import, shall be deemed a
reference to the Agreement as amended hereby.
Section 4
     Governing Law. This Amendment shall be governed by the laws of the State of
Delaware, without regard to conflict of laws principles.
Section 5
     Counterparts. This Amendment may be executed in two or more counterparts
(including

27



--------------------------------------------------------------------------------



 



by facsimile or similar means of electronic communication), each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument.
[signature pages follow]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to
the Limited Liability Company Agreement as of the date first written above.

         
 
  PROJECT CC, LLC,    
 
  a Nevada limited liability company    
 
       
 
  /s/ Bryan L. Wright    
 
       
 
  Name: Bryan L. Wright    
 
  Title: Assistant Secretary    
 
       
 
  INFINITY WORLD DEVELOPMENT CORP.,    
 
  a Nevada corporation    
 
       
 
  /s/ Chris O’Donnell    
 
       
 
  Name: Chris O’Donnell    
 
  Title: President and CEO    
 
       
 
  /s/ Abdul Wahid A. Rahim Al Ulama    
 
       
 
  Name: Abdul Wahid A. Rahim Al Ulama    
 
  Title: Assistant Secretary    

29